DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Lee (US Pub. 20160377263) teaches (in figures 1-2 and 14-16) a display apparatus (100) comprising: a display panel (shown in figure 16) comprising a liquid crystal layer (174) and a quantum dot color filter (160) disposed above the liquid crystal layer such that an image is displayed in front; and a backlight unit (182, 180, and 181) configured to supply blue light to the display panel (paragraph 132), wherein the quantum dot color filter comprises: a quantum dot conversion part (162 and 163) configured to convert blue light supplied from the backlight unit into light of a different color (red and green light see paragraph 165) and emit the converted light to the outside; and a transparent part (161) configured to scatter blue light supplied from the backlight unit to the outside (see paragraph 173) and comprising scattering particle (7) wherein the scattering particle scatters blue light (blue light BL supplied from light source 181) supplied from the backlight unit (182, 180, and 181 in Lee) to the outside wherein a plurality of the scattering particles is provided and allows condensed blue light (blue light BL supplied from light source 181 in Lee) supplied from the backlight unit and incident on the transparent part to be scattered within the transparent part and emitted to the outside (see paragraphs 84-85).
Kotov et al. (US Pub. 20180149887) teaches (in figures 1A-3C) rear scattering prevention particles (HP) to prevent rear scattering of light (see figures 3A-3C and paragraphs 31 and 96) wherein the rear scattering prevention particle comprises a scattering particle (“core region” of HP see paragraph 84) scattering incident light, and a rear scattering prevention portion (“spikes/needles” of HP see paragraph 84) formed on a surface of the scattering particle to prevent th light from being scattered rearward (paragraphs 107-110) wherein the rear scattering prevention portion is configured to prevent light passing through the scattering particle from being reflected rearward by Fresnel reflection caused by a difference in refractive index between the inside and the outside of the scattering particle (see paragraphs 106-110) wherein the rear scattering prevention portion is configured to have a motheye structure in which a plurality of nano-scale protrusions (“spikes/needles” of HP see paragraph 84) is formed on the surface of the scattering particle wherein the plurality of protrusions is continuously formed on the surface of the scattering particle (see figure 1-D and paragraphs 100-101) wherein the rear scattering prevention portion is configured such that the difference in refractive index between the inside of the scattering particle and the outside of the scattering particle gradually decreases (Kotov teaches in paragraph 110 forming spikes/needles out of high index of refraction material, in paragraph 112 that the HPs are dispersed in low index of refraction material such as air, and in figures 1D and 17B-17D and paragraphs 47, 102, 123, and 134 that due to the spikes/needles being oriented perpendicularly to the surface of the core the volume ratio of the high index of refraction spike/needles to low index of refraction material gradually decreases toward the outside of the HP and thereby causing the effective refractive index to decrease toward the outside of the HP) wherein the protrusion is formed to have a threaded shape on the surface of the scattering particle (see figure 1D).
Nishimura et al. (US Pub. 20130300980) teaches (in figures 4 and 6) rear scattering prevention particles (20) to prevent rear scattering of light (paragraph 59) wherein the rear scattering prevention particle comprises a scattering particle (spherical shell portion of 20 see paragraph 106) scattering incident light, and a rear scattering prevention portion (fine uneven-shaped portion of 20 see paragraph 106) formed on a surface of the scattering particle to prevent th light from being scattered rearward (see paragraphs 59 and 107) wherein the rear scattering prevention portion is configured to prevent light passing through the scattering particle from being reflected rearward by Fresnel reflection caused by a difference in refractive index between the inside and the outside of the scattering particle (see paragraph 59) wherein the rear scattering prevention portion is configured to have a motheye structure in which a plurality of nano-scale protrusions (fine uneven shapes see figure 6 and paragraph 106) is formed on the surface of the scattering particle wherein the plurality of protrusions is continuously formed on the surface of the scattering particle. 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which a transparent portion comprises a rear scattering prevention particle comprising a protrusion formed in a threaded shape having an angle of 38 degrees or less in combination with the other required elements of claim 9 and claim 1 from which claim 9 depends. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 20160377263) in view of Kotov et al. (US Pub. 20180149887 and hereafter Kotov). 
As per claim 1, Lee teaches (in figures 1-2 and 14-16) a display apparatus comprising: a display panel (shown in figure 16) comprising a liquid crystal layer (174) and a quantum dot color filter (160) disposed above the liquid crystal layer such that an image is displayed in front; and a backlight unit (182, 180, AND 181) configured to supply blue light to the display panel (paragraph 132), wherein the quantum dot color filter comprises: a quantum dot conversion part (162 and 163) configured to convert blue light supplied from the backlight unit into light of a different color (red and green light see paragraph 165) and emit the converted light to the outside; and a transparent part (161) configured to scatter blue light supplied from the backlight unit to the outside (paragraph 173)and comprising a plurality of scattering particles (7),
Lee does not specifically teach that the plurality of scattering particles are rear scattering prevention particles to prevent rear scattering of blue light wherein each of the plurality of rear scattering prevention particles comprises a scattering particle scattering blue light supplied from the backlight unit to the outside, and a rear scattering prevention portion formed on a surface of the scattering particle to prevent blue light from being scattered rearward, the plurality of rear scattering prevention particles allow condensed blue light supplied from the backlight unit and incident on the transparent part to be scattered within the transparent part and emitted to the outside, the rear scattering prevention portion is configured to prevent blue light passing through the scattering particle from being reflected rearward by Fresnel reflection caused by a difference in refractive index between the inside and the outside of the scattering particle, the rear scattering prevention portion is configured to have a Motheye structure in which a plurality of nano-scale protrusions are formed on the surface of the scattering particle, and the plurality of nano-scale protrusions are formed in a threaded shape and are continuously formed on the surface of the scattering particle.
However, Kotov teaches (in figures 1A-3C) forming scattering particles as rear scattering prevention particles (HP) to prevent rear scattering of blue light (see figures 3A-3C and paragraphs 31 and 96) wherein each of the plurality of rear scattering prevention particles comprises a scattering particle (“core region” of HP see paragraph 84) scattering light supplied from the backlight unit to the outside, and a rear scattering prevention portion (“spikes/needles” of HP see paragraph 84) formed on a surface of the scattering particle to prevent light from being scattered rearward, the rear scattering prevention portion is configured to prevent light passing through the scattering particle from being reflected rearward by Fresnel reflection caused by a difference in refractive index between the inside and the outside of the scattering particle (paragraph 106-110), the rear scattering prevention portion is configured to have a Motheye structure in which a plurality of nano-scale protrusions are formed on the surface of the scattering particle, and the plurality of nano-scale protrusions are formed in a threaded shape and are continuously formed on the surface of the scattering particle (see figure 1-D and paragraphs 100-101). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the scattering particles in Lee with the rear scattering prevention particles as suggested by Kotov. 
	The motivation would have been to reduce rear scattering and therefore improve efficiency and improve the blue light to seem more natural as taught by Kotov (see paragraphs 126-127).  
As per claim 7, Lee in view of Kotov teaches that the rear scattering prevention portion (“spikes/needles” of HPs from Kotov which replace scattering particles 7 in Lee) is configured such that the difference in refractive index between the inside of the scattering particle and the outside of the scattering particle gradually decreases (Kotov teaches in paragraph 110 forming spikes/needles out of high index of refraction material, in paragraph 112 that the HPs are dispersed in low index of refraction material such as air, and in figures 1D and 17B-17D and paragraphs 47, 102, 123, and 134 that due to the spikes/needles being oriented perpendicularly to the surface of the core the volume ratio of the high index of refraction spike/needles to low index of refraction material gradually decreases toward the outside of the HP and thereby causing the effective refractive index to decrease toward the outside of the HP). 
As per claim 10, Lee in view of Kotov teaches that the plurality of nano-scale protrusions (“spikes/needles” of HPs from Kotov which replace scattering particles 7 in Lee) are formed in a threaded shape (see figure 1D in Kotov) having a height of 200 nm to 750nm (see paragraph 89 in Kotov) from the surface of the scattering particle (“core region” of HPs from Kotov which replace scattering particles 7 in Lee).
Lee in view of Kotov does not specifically teach that the threaded shape has a height of 30 to 200nm. 
However, Kotov teaches that the height of the spikes/needles is a result effective variable in that spectral tuning of the rear scattering prevention particle to set what wavelengths for which back scattering is most reduced is dependent on the spike/needle length (see paragraph 123). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the protrusions to have a height of 30 to 200nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, while the specific ranges of the height being 30 to 200nm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 11, Lee in view of Kotov teaches a distance between ends of the nano-scale protrusions (“spikes/needles” of HPs from Kotov which replace scattering particles 7 in Lee) adjacent to teach other (see figure 1D)
Lee in view of Kotov does not specifically teach that the distance between ends of the protrusions adjacent to each other is in a range of 50 to 300 nm.
	However, Kotov teaches (in figures 16A-16E) that the separation distance of the protrusions adjacent to each other is a result effective variable in that the electric field coupling and spectral shift are dependent on the separation distance (see figures and paragraph 151). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the distance between ends of the protrusions adjacent to each other to be in a range of 50 to 300 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Response to Arguments
Applicant’s arguments, see pages 5-6 of applicant’s response, filed 5/10/2022, with respect to the rejection(s) of claim(s) 1, 7, and 9-11 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US Pub. 20160377263) and Kotov et al. (US Pub. 20180149887) as shown in the rejections under 35 U.S.C. 103 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871